Exhibit 10.1

 

VOLUNTARY RETIREMENT AGREEMENT AND GENERAL RELEASE

 

THIS VOLUNTARY RETIREMENT AGREEMENT AND GENERAL RELEASE (“Agreement”) is by and
between Sanchez Oil and Gas Corporation, a Delaware corporation (“Company”),
Sanchez Energy Corporation, a Delaware corporation (“SN” and together with the
Company, the “Sanchez Companies”), and Michael G. Long (“Executive”) an
individual.

 

RECITALS:

 

A.                                    The Company and Executive agree to
terminate the employment relationship between them;

 

B.                                    Executive agrees to settle and release any
and all actual or potential claims of Executive against the Sanchez Companies
arising out of or in connection with the service or employment of Executive with
the Sanchez Companies, the terms and conditions of Executive’s service or
employment, the termination of such service or employment, and any other action,
event, or matter prior to the date of this Agreement; and

 

C.                                    Executive has substantial knowledge of the
Sanchez Companies’ operations, customers, vendors, suppliers, and other
proprietary and confidential information belonging to the Sanchez Companies, and
the Sanchez Company desire to protect such information from disclosure by
Executive.

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

 

1.                                      Voluntary Retirement.  This Agreement
evidences the Executive’s voluntary retirement from the Company and as an
officer of SN.  Effective as of a date to be mutually determined by the Company
and the Executive, but no later than May 31, 2015, (the “Retirement Date”) the
Executive shall retire from his position as an employee of the Company and
resign all officer positions with the Sanchez Companies and their respective
affiliates.

 

2.                                      Compensation.  In consideration for
executing this Agreement, and complying with its terms, the Sanchez Companies
agree to pay Executive the following severance payments (collectively the
“Severance Payments”):

 

a.                                      Prorated Bonus.  Within 10 days of the
execution of this Agreement by the Executive (the “Effective Date”), and the
determination of the Retirement Date, the Executive shall receive a lump-sum
cash payment (less required payroll withholdings) equal to the sum of
(a) $50,000 and (b) the product of:

 

--------------------------------------------------------------------------------


 

(i)                                     90% of the Executive’s annual base
salary immediately prior to the Effective Date; and

 

(ii)                                  a fraction, the numerator of which is the
number of days in calendar 2015 through the Retirement Date and the denominator
of which is 365.

 

An example of how the Prorated Bonus would be calculated without regard to
payroll withholdings, assuming a Retirement Date of April 30, 2015 and annual
base salary of $450,000, is as follows: $50,000 +  (($450,000 *.90) *
(120/365))  = $183,150.67.

 

The Executive will not be eligible for any other bonus payments with respect to
the 2015 calendar year, or any subsequent calendar year.

 

b.                                      Medical Continuation.  Upon retirement
the Executive and his dependents currently receiving group health, vision, and
dental plan coverage will be given the opportunity to elect continuation of
coverage at their current elections under the Company’s group health, vision,
and dental plan in accordance with the applicable plan terms and as required by
Section 4890B of the Internal Revenue Code (“COBRA”).  For a period of 18 months
after the Retirement Date, the Company will pay the normal COBRA premium charged
by the Company for such continuation coverage, less the amount of any
contribution required for similarly situated active employees.

 

c.                                       Restricted Stock Awards:  Upon
retirement, and the subsequent execution of the  Waiver and Release attached
hereto as Exhibit “A” and the expiration of its seven (7) day revocation period
without revocation, the Executive’s outstanding awards of restricted stock will
be amended to become fully vested.

 

d.                                      Executive acknowledges and agrees that
the Sanchez Companies have no legal obligation to pay these Severance Payments
and do so only in exchange for the promises provided in this Agreement.  The
Sanchez Companies’ obligations to make any payments otherwise due under the
Agreement shall cease in the event the Executive fails to comply with the terms
of this Agreement or the Waiver and Release attached as Exhibit “A”.

 

3.                                      Sufficient Consideration.  Executive
acknowledges that the Severance Payments constitute sufficient consideration for
Executive’s promises and commitments hereunder and are in addition to any
amounts to which Executive already was entitled.

 

4.                                      Release and Transition Services.  In
return for the Severance Payments, Executive hereby releases and forever
discharges the Sanchez Companies, and their predecessors, successors,
affiliates, directors and officers, employees and agents, insurers, employee
benefit plans and the fiduciaries and agents of said plans (collectively

 

2

--------------------------------------------------------------------------------


 

the “Releasees”), from any and all claims which Executive had, now has, or may
thereafter claim to have had or discover arising from Executive’s application,
hiring, employment, compensation, services, or termination of employment by the
Sanchez Companies or Releasees.  These claims include, but are not limited to:
(a) any and all claims based upon unpaid wages or other compensation; (b) any
and all claims based on violations of Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act,
the Family and Medical Leave Act, the Equal Pay Act, the Older Worker’s Benefit
Protection Act, Title 42 U.S.C. § 1981, claims in connection with workers’
compensation or “whistle blower” statutes; the Energy Reorganization Act, as
amended, 42 U.S.C. §§ 5851, the Sarbanes-Oxley Act of 2002, and the Pregnancy
Discrimination Act; (c) any and all claims under Texas statutory or common law,
including but not limited to claims brought under the Texas Commission on Human
Rights Act, The Texas Pay Day Law, claims for employment discrimination or
harassment, wrongful discharge, or breach of public policy; and (d) any and all
claims under state, federal, or common law relating to wrongful discharge,
discrimination, harassment, including but not limited to breach of express or
implied contract, promissory estoppel, emotional distress, defamation, invasion
of privacy rights, fraud, or misrepresentation.  Executive intends this Release
to be as broad and comprehensive as possible so that the Releasees shall never
be liable, directly or indirectly, to the Executive for any claims, demands,
actions, or causes of action of whatsoever nature or character released herein;
provided, however, that this release shall not apply to (1) any existing right
Executive has to indemnification, contribution, or right to require a defense
from the Sanchez Companies; (2) any directors and officers and general liability
insurance coverage; (3) any rights Executive may have as a shareholder of the
Sanchez Companies; and (4) any rights which cannot be waived or released as a
matter of law.

 

By signing this Agreement, Executive acknowledges that he has not filed any
complaints, charges, or claims for relief against any of the Releasees with any
local, state, or federal court or administrative agency.  It is further
understood, acknowledged, and agreed by the Executive that nothing in this
Agreement shall interfere with any of the Executive’s rights to file a charge,
cooperate, or participate in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission, or other federal or state regulatory or
law enforcement agency.  However, the consideration provided to the Executive in
accordance with this Agreement shall be the sole relief provided for any claims
released herein, and the Executive shall not be entitled to recover and agrees
to waive any monetary benefits or recovery against the Releasees in connection
with any such claim, charge, or proceeding without regard to who has brought
such claim, charge, or proceeding.

 

In return for the Severance Payments and in addition to the foregoing releases,
Executive agrees to serve as a consultant in connection with providing the
Sanchez Companies with assistance and consultation as reasonably requested and
for a period of one year from the date of this Agreement with respect to the
transitioning of his role as Chief Financial Officer of SN to both his interim
successor (currently contemplated to be Mr. Gleeson Van Riet) and his ultimate
successor to be identified by SN.  In this regard,

 

3

--------------------------------------------------------------------------------


 

Executive agrees to be reasonably available at reasonable times to provide
limited assistance to such successors in their transition to Chief Financial
Officer of SN.

 

5.                                      The Age Discrimination In Employment
Act.  Executive specifically understands and acknowledges that the Age
Discrimination in Employment Act of 1967, as amended, provides Executive the
right to bring a claim against the Sanchez Companies if Executive believes that
he/she has been discriminated against on the basis of age.  Executive
understands the rights afforded under this Act and agrees that Executive shall
not file any claim or action against the Releasees based on any alleged
violation(s) of the Age Discrimination in Employment Act, based on acts,
omissions or events occurring on or prior to the Effective Date of this
Agreement.  Executive hereby waives any right to assert a claim for relief
available under the Age Discrimination in Employment Act, including, but not
limited to, back pay, attorneys’ fees, damages, lost benefits, reinstatement, or
injunctive relief for any act or omission by the Releasees up through the
Effective Date of this Agreement.

 

a.                                      Twenty-One Days to Sign.  Executive
understands and agrees that Executive has twenty-one (21) days to review and
consider this Agreement.  Executive further acknowledges, understands, and
agrees that if Executive executes this Agreement prior to the expiration of the
21-day period, the Executive has voluntarily, knowingly, and willingly waived
the right to utilize the entire 21-day period.

 

b.                                      Independent Legal Advice.  Executive is
hereby advised to consult with an attorney to receive independent legal advice
with respect to the ramifications and the advisability of entering into and
executing this Agreement.

 

c.                                       Revocation.  Executive understands that
Executive has the right to revoke this Agreement within seven (7) days after
signing it, by delivering a written revocation within seven (7) days after
signing this Agreement to Alfredo Gutierrez, Sanchez Oil and Gas Corporation,
1000 Main Street, Suite 3000, Houston, Texas 77002.  The revocation should be
dated and state: “I hereby revoke my acceptance of our Agreement which I
signed.”  Executive understands that this Agreement shall not become effective
or enforceable unless and until Executive timely executes this Agreement and
this revocation period has expired.

 

6.                                      Non-Competition.  In exchange for the
Severance Payments and the confidential information the Executive will be
provided and/or have access to after the Effective Date but prior to the
Retirement Date, which Executive acknowledges constitutes good and valuable
consideration, Executive agrees that for a period of twelve (12) months
commencing on the Retirement Date (the “Non-Competition Period”), Executive
shall not, directly or indirectly, without the prior written permission of the 
Sanchez Companies:

 

4

--------------------------------------------------------------------------------


 

a.                                      enter into the employ of or render any
services, including but not limited to the solicitation of any customers of the 
Sanchez Companies, to any person or entity engaged in any business that conducts
activities similar to those of the Sanchez Companies (a “Competitive Business”)
in the same geographic area in which the  Sanchez Companies conduct business,
which includes, but is not limited to, the State of Texas.  This provision does
not prevent the Executive from serving as a non-employee member of the board of
directors of a Competitive Business.

 

b.                                      Executive agrees and acknowledges that
for the purposes of this Agreement the term “Competitive Business” shall mean
any business, partnership, enterprise, or association engaged in the onshore
exploration and production of oil and natural gas resources.

 

7.                                      Non-Solicitation of Employees. 
Executive agrees not to solicit, recruit, hire, enter into any business
arrangement or relationship with, endeavor to entice away from the Sanchez
Companies, or otherwise interfere with the Sanchez Companies ‘relationships
with, any of their current employees or contractors, or anyone who was employed
or engaged by the Sanchez Companies at any time during the twelve (12) months
preceding the Retirement Date.

 

8.                                      Confidential Information and Conduct. 
Executive represents and warrants that Executive has delivered to the Sanchez
Companies all originals and all duplicates and/or copies of all documents,
records, notebooks, and similar repositories of or containing confidential
information or subject matter in Executive’s possession, whether prepared by
Executive or not.  Executive will not disclose, use, or otherwise trade on any
confidential, proprietary, or trade secret information of the  Sanchez
Companies. Executive further represents and warrants that he will refrain from
making any false, disparaging, or misleading statements to any other person or
entity regarding the  Sanchez Companies, including, without limitation, any
officer, director, or employee of the Sanchez Companies.  Executive further
agrees that the terms and conditions of this Agreement will not be discussed or
disclosed in any form by Executive with anyone other than Executive’s attorney,
spouse, or financial advisor.

 

9.                                      No Admissions.  Nothing in this
Agreement shall constitute or be construed as an admission of liability or
wrongdoing by the Sanchez Companies.

 

10.                               Validity of Agreement.  Should any provision
of this Agreement be declared or determined by a court of competent jurisdiction
to be illegal or invalid, the validity or enforceability of the remaining parts,
terms, or provisions of this Agreement will not be affected thereby and shall be
enforced as written, and said illegal or invalid part, term, or provision will
be deemed not to be a part of this Agreement.

 

11.                               No Reliance.  Executive expressly
acknowledges, represents, and warrants that the terms and provisions of this
Agreement herein stated are the only consideration for signing this Agreement;
that no other promise or agreement of any kind has been made to or with any
person or entity whatsoever to cause the signing of this

 

5

--------------------------------------------------------------------------------


 

Agreement; and that, in executing this Agreement, the Executive does not rely
and has not relied upon any representations or statements made by the Sanchez
Companies with regard to the subject matter, basis, or effect of this Agreement.

 

12.                               Executive Has Read Agreement.  Executive has
read this Agreement, understands its contents, and has signed this Agreement
freely and voluntarily.

 

13.                               Costs of Enforcement.  All costs and expenses
incurred by a party (including but not limited to attorneys’ fees) in any
actions to enforce any claim under this Agreement shall be paid by the party who
does not prevail as to such claim.

 

14.                               Governing Law and Venue.  This Agreement shall
be interpreted in accordance with the laws of Texas.  In the event of a dispute
concerning this Agreement, venue shall lie in the appropriate federal or state
court in Harris County, Texas.

 

15.                               Entire Agreement.  This Agreement constitutes
the full and complete understanding and agreement of the parties with respect to
the subject matter covered in it, and any and all prior Agreements,
arrangements, or understandings related to the subject matter of this Agreement
are merged herein.  No addition, deletion, or amendment shall have any force or
effect, unless mutually agreed to in writing signed by all of the parties.

 

16.                               Headings.  The headings and subheadings
contained in this Agreement are for convenience only and shall not control or
affect the meaning, construction, or interpretation of any provision of this
Agreement.

 

PLEASE READ CAREFULLY.  THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS AND A WAIVER OF YOUR RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT AS WELL AS OTHER FEDERAL, STATE, AND LOCAL LAWS PROTECTING
EMPLOYEE RIGHTS.  IF YOU SIGN THIS AGREEMENT, YOU ARE WAIVING ALL OF YOUR RIGHTS
TO ASSERT ANY CLAIMS UNDER THESE LAWS.  PLEASE READ THIS AGREEMENT CAREFULLY AND
SEEK THE ADVICE OF AN ATTORNEY REGARDING THE LEGAL EFFECT OF SIGNING THIS
AGREEMENT.

 

6

--------------------------------------------------------------------------------


 

I acknowledge and agree to the above terms, including the general release.

 

EXECUTIVE:

 

 

 

 

 

 

 

 

/s/ Michael G. Long

 

/s/ Alfredo Gutierrez

Name: Michael G. Long

 

Witness: Alfredo Gutierrez

 

 

 

Date: March 10, 2015

 

Date: March 10, 2015

 

 

 

Agreed to By:

 

 

 

 

 

SANCHEZ OIL & GAS CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

Date: March 10, 2015

 

 

 

 

Name: Antonio R. Sanchez, III

 

 

 

 

 

Its: Co-President

 

 

 

 

 

Agreed to By:

 

 

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

Date: March 10, 2015

 

 

 

Name: Antonio R. Sanchez, III

 

 

 

 

 

Its: President and Chief Executive Officer

 

 

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

WAIVER AND RELEASE

 

This Waiver and Release is by and between Sanchez Oil and Gas Corporation, a
Delaware corporation (“Company”), Sanchez Energy Corporation, a Delaware
corporation (“SN” and together with the Company, the “Sanchez Companies”), and
Michael G. Long (“Executive”) an individual.

 

RECITALS:

 

WHEREAS, the Sanchez Companies and Executive are parties to a Voluntary
Retirement Agreement and General Release (“Agreement”) dated March 10, 2015,
which is incorporated by reference herein.

 

1.                                      Release.  In return for the Severance
Payments, Executive hereby releases and forever discharges the Sanchez
Companies, and their predecessors, successors, affiliates, directors and
officers, employees and agents, insurers, employee benefit plans and the
fiduciaries and agents of said plans (collectively the “Releasees”), from any
and all claims which Executive had, now has, or may thereafter claim to have had
or discover arising from Executive’s application, hiring, employment,
compensation, service to, or termination of employment by the Sanchez Companies
or Releasees.  These claims include, but are not limited to: (a) any and all
claims based upon unpaid wages or other compensation; (b) any and all claims
based on violations of Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Americans with Disabilities Act, the Age Discrimination
in Employment Act, the Employee Retirement Income Security Act, the Family and
Medical Leave Act, the Equal Pay Act, the Older Worker’s Benefit Protection Act,
Title 42 U.S.C. § 1981, claims in connection with workers’ compensation or
“whistle blower” statutes; the Energy Reorganization Act, as amended, 42 U.S.C.
§§ 5851, the Sarbanes-Oxley Act of 2002, and the Pregnancy Discrimination Act;
(c) any and all claims under Texas statutory or common law, including but not
limited to claims brought under the Texas Commission on Human Rights Act, The
Texas Pay Day Law, claims for employment discrimination or harassment, wrongful
discharge, or breach of public policy; and (d) any and all claims under state,
federal, or common law relating to wrongful discharge, discrimination,
harassment, including but not limited to breach of express or implied contract,
promissory estoppel, emotional distress, defamation, invasion of privacy rights,
fraud, or misrepresentation.  Executive intends this Release to be as broad and
comprehensive as possible so that the Releasees shall never be liable, directly
or indirectly, to the Executive for any claims, demands, actions, or causes of
action of whatsoever nature or character released herein; provided, however,
that this release shall not apply to (1) any existing right Executive has to
indemnification, contribution, or right to require a defense from the Sanchez
Companies; (2) any directors and officers and general liability insurance
coverage; (3) any rights Executive may have as a shareholder of the Sanchez
Companies; and (4) any rights which cannot be waived or released as a matter of
law.

 

By signing this Waiver and Release, Executive acknowledges that he/she has not
filed any complaints, charges, or claims for relief against any of the Releasees
with any local, state, or federal court or administrative agency.  It is further
understood, acknowledged, and agreed by

 

1

--------------------------------------------------------------------------------


 

the Executive that nothing in this Waiver and Release shall interfere with any
of the Executive’s rights to file a charge, cooperate, or participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission, or other federal or state regulatory or law enforcement agency.
However, the consideration provided to the Executive in accordance with this
Waiver and Release shall be the sole relief provided for any claims released
herein, and the Executive shall not be entitled to recover and agrees to waive
any monetary benefits or recovery against the Releasees in connection with any
such claim, charge, or proceeding without regard to who has brought such claim,
charge, or proceeding.

 

2.                                      The Age Discrimination In Employment
Act.  Executive specifically understands and acknowledges that the Age
Discrimination in Employment Act of 1967, as amended, provides Executive the
right to bring a claim against the Sanchez Companies if Executive believes that
he/she has been discriminated against on the basis of age.  Executive
understands the rights afforded under this Act and agrees that Executive shall
not file any claim or action against the Releasees based on any alleged
violation(s) of the Age Discrimination in Employment Act, based on acts,
omissions or events occurring on or prior to the execution of this Waiver and
Release.  Executive hereby waives any right to assert a claim for relief
available under the Age Discrimination in Employment Act, including, but not
limited to, back pay, attorneys’ fees, damages, lost benefits, reinstatement, or
injunctive relief for any act or omission by the Releasees up through the
execution date of this Waiver and Release.

 

a.              Twenty-One Days to Sign.  Executive understands and agrees that
Executive has twenty-one (21) days to review and consider this Waiver and
Release.  Executive further acknowledges, understands, and agrees that if
Executive executes this Waiver and Release prior to the expiration of the 21-day
period, the Executive has voluntarily, knowingly, and willingly waived the right
to utilize the entire 21-day period.

 

b.              Independent Legal Advice.  Executive is hereby advised to
consult with an attorney to receive independent legal advice with respect to the
ramifications and the advisability of entering into and executing this Waiver
and Release.

 

c.               Revocation.  Executive understands that Executive has the right
to revoke this Waiver and Release within seven (7) days after signing it, by
delivering a written revocation within seven (7) days after signing this Waiver
and Release to Alfredo Gutierrez, Sanchez Oil and Gas Corporation, 1000 Main
Street, Suite 3000, Houston, Texas 77002.  The revocation should be dated and
state: “I hereby revoke my acceptance of our Waiver and Release which I
signed.”  Executive understands that this Waiver and Release shall not become
effective or enforceable unless and until Executive timely executes this Waiver
and Release and this revocation period has expired

 

PLEASE READ CAREFULLY.  THIS WAIVER AND RELEASE INCLUDES A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS AND A WAIVER OF YOUR RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT AS WELL AS OTHER FEDERAL, STATE, AND LOCAL LAWS PROTECTING
EMPLOYEE RIGHTS.  IF YOU SIGN THIS WAIVER AND RELEASE, YOU ARE WAIVING ALL OF
YOUR RIGHTS TO ASSERT ANY CLAIMS UNDER THESE LAWS.  PLEASE READ THIS WAIVER AND
RELEASE

 

2

--------------------------------------------------------------------------------


 

CAREFULLY AND SEEK THE ADVICE OF AN ATTORNEY REGARDING THE LEGAL EFFECT OF
SIGNING THIS WAIVER AND RELEASE.

 

I acknowledge and agree to the above terms contained in this Waiver and Release.

 

EXECUTIVE:

 

 

 

 

 

 

 

 

/s/ Michael G. Long

 

/s/ Alfredo Gutierrez

Name: Michael G. Long

 

Witness: Alfredo Gutierrez

 

 

 

Date: March 10, 2015

 

Date: March 10, 2015

 

 

 

Agreed to By:

 

 

 

 

 

SANCHEZ OIL & GAS CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

Date: March 10, 2015

 

 

 

Name: Antonio R. Sanchez, III

 

 

 

 

 

Its: Co-President

 

 

 

 

 

Agreed to By:

 

 

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

Date: March 10, 2015

 

 

 

Name: Antonio R. Sanchez, III

 

 

 

 

 

Its: President and Chief Executive Officer

 

 

 

3

--------------------------------------------------------------------------------

 